Per Curiam,
In this case the court below was of opinion that the affidavits of defense filed to the original statement of claim were evasive and insufficient; but as an amended statement of claim was filed, the court held that the complete new statement had the effect of a first statement, filed after the return day, and that fifteen days after notice thereof the plaintiff was entitled to judgment against defendant in case of failure to file an affidavit of defense. The propriety of this rule as adopted by the court below cannot be questioned. It was here found as a fact, that counsel for defendant had notice of the filing of the amended statement, and that he failed to file an affidavit of defense thereto. Judgment was, therefore, properly entered for the plaintiff.
Judgment affirmed.